Title: To Thomas Jefferson from Joseph G. Chambers, 20 November 1792
From: Chambers, Joseph G.
To: Jefferson, Thomas



Sir
Mercersburg November 20. 1792.

I have waited with impatience for an Answer on the subject of my last letter. Unseasonable Delays are incompatible with the nature and success of Military Projects. And I begin to be anxious lest the Tyrants of Europe should complete their Triumphs before you will suffer me to bring my Guns to bear upon them. Poland has bowed the neck to the yoke of Despotism: And France with Difficulty maintains the Conflict. But how mortifying is it to reflect on the contemptible insignificance of America, no more than the Dust of the Balance in this mighty and interesting Contest. I say interesting to us not only as Men but as a Nation. For if we in our present leisure be not able to defend and vindicate ourselves from the Insults and Ravages of a few perfidious Savage tribes what will be our situation when the combined interests of all the Despots of Europe shall prompt them (as in the Fable of the Frogs and fighting Bulls) to trample the guts out of us. May not an individual therefore be indulged. Nay, ought not such to be encouraged who are willing to risk somewhat for the honor of our Country and the interests of humanity. It is true the effects of Stratagems untried are not certain. Neither is the Issue of plans concerted on the best ground of experience: And it is only by soaring aloft into the regions of Probability that we attain to the most brilliant and important atchievments. Particularly in War every Operation is but a Project and the event always uncertain. But it is needless to insist. Your better judgment will easily anticipate every argument which might be urged on this head. I enclose a Certificate of the nature and Effect of my proposed method of Fire-Arms. I believe I explained myself more fully on this subject in a former letter. I might have procured any number of Signers but suppose these may be sufficient to authenticate the Fact from which a Judgment may be formed of the purposes to which it will apply. If this Experiment should seem to merit public Attention I would beg leave to suggest the propriety of concealing the Design of its application as the Effect would be greatly enhanced by a Surprise. For Improvments in the art of war publicly known are totally insignificant. I have not communicated my method to any person and but for particular reasons I would not have exhibited publicly. However I am not very apprehensive of any ones discovering the secret unless prompted by some higher motives than mere Curiosity. An ingenious person skilld in Gunnery might perhaps effect some kind of bungling imitation of it but he must exert a good deal of Thought who will bring the Invention as far as I have done.  It is uncertain how long this practice might continue a secret but the principal Dependence would be on an extensive preparation previous to its introduction. In Europe I presume it might be easy to provide changes of arms for Thirty or Forty thousand Men charged in this manner to be distributed on an impending Action. Other Manoeuvres must needs be conducted in a manner corresponding to the nature of the Weapons. And an Attack or Defence thus properly managed would most certainly confound the best appointed Army in the world. The first Charge would produce such incredible sudden havoc as must effectually deter others from entering the lists on terms so unequal.
The Bearer may be interogated as to farther particulars and a speedy Answer would greatly oblige as I wish to be relieved from suspense on a subject which applies to no purpose but the public service. Your Commands by the Bearer will be duly regarded or a letter by post to the care of Mr. Thomson Innkeeper near the Cove Gap would speedily come to hand. And remain Sir with the utmost Respect Your most Obedt. &c

J Gaston Chambers

